DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species B, the detonation wire 32 and hybrid connection assembly 202, fuse ignition element 6B and electrical ignition element 910 shown in Figs. 8A-8B and Fig. 9 in the reply filed on 10/11/2022 is acknowledged.  The traversal is on the ground(s) that as a consequence of the claim amendment filed 10/11/2022, “Applicant respectfully submits that all pending claims will be directed to "Species B," that is, the detonation wire and hybrid connection assembly, fuse ignition element and electrical ignition 
element that is shown in Figs. 8A-8B and Fig. 9”.  This is found persuasive and the election between Species A and B is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, lines 23-23, the limitation, “the one or more firework igniters being operable to activate at least one ignition element of a respective firework”, is confusing because line 21 now recites “a plurality of firework igniters”.  The examiner interprets the disclosed invention as requiring each of the plurality of firework igniters to be operable to activate an ignition element of a respective firework of the plurality of fireworks.  
Otherwise, it is unclear what function the additional firework igniters perform in the ignition chamber of the connector housing?  
Similarly, in lines 26-27 of claim 1, the limitation, “…to substantially maintain engagement between the at least one ignition element and the one or more firework igniters”, is confusing because the examiner interprets the claimed engagement portions functioning such that each firework igniter of the plurality of firework igniters is engaged with an ignition element of a respective firework of the plurality of fireworks.
	In claim 10, lines 2-4, the limitation, “…a plurality of engagement portions each configured for at least partially retaining the at least one ignition element in contact with at least one firework igniter of the plurality of firework igniters”, is confusing because the examiner interprets the claimed engagement portions functioning such that each firework igniter of the plurality of firework igniters is engaged with an ignition element of a respective firework of the plurality of fireworks.
	In independent claim 11, lines 8-10, the limitation, “…a firework igniter of the plurality of firework igniters being operable to activate an ignition element of a respective firework of the plurality of fireworks placed into engagement therewith; and one or more engagement portions arranged at least partially along the connector housing and configured to substantially maintain engagement between the ignition element and the firework igniter”, is confusing because the examiner interprets the disclosed invention as requiring each of the plurality of firework igniters to be operable to activate an ignition element of a respective firework of the plurality of fireworks and as requiring the claimed engagement portions functioning such that  each firework igniter of the plurality of firework igniters is engaged with an ignition element of a respective firework of the plurality of fireworks.
In claim 20, lines 2-4, the limitation, “…a plurality of engagement portions each configured for at least partially retaining the at least one ignition element in contact with at least one firework igniter of the plurality of firework igniters”, is confusing because the examiner interprets the claimed engagement portions functioning such that each firework igniter of the plurality of firework igniters is engaged with an ignition element of a respective firework of the plurality of fireworks.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11,002,520 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 11 and 20 are anticipated by or obvious in view of claims 1 and 13 of the ‘520 patent.  Claims 1 and 13 of the ‘520 patent recite “at least one heating element” positioned at least partially within the ignition chamber along the first section of the connector housing that is operable to ignite a fuse of a firework of the plurality of fireworks placed into engagement therewith, which reads on the “plurality of firework igniters” recited in independent claims 1 and 11 of the instant CIP application.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: “wherein the plurality of firework igniters comprise a plurality of firework igniters each configured for activating a different type of ignition element than at least another one of the firework igniters of the plurality of firework igniters”, as recited in dependent claims 2 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-FORM 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641